Exhibit 10.29


Exhibit 10.29
SIRONA DENTAL SYSTEMS, INC.
EQUITY INCENTIVE PLAN, AS AMENDED
 
1.
Purpose.

This plan shall be known as the Sirona Dental Systems, Inc. Equity Incentive
Plan (the “Plan”). The purpose of the Plan shall be to promote the long-term
growth and profitability of Sirona Dental Systems, Inc. (the “Company”) and its
Subsidiaries by (i) providing certain directors, officers and employees of, and
certain other individuals who perform services for, or to whom an offer of
employment has been extended by, the Company and its Subsidiaries with
incentives to maximize stockholder value and otherwise contribute to the success
of the Company and (ii) enabling the Company to attract, retain and reward the
best available persons for positions of responsibility. Grants of incentive or
non-qualified stock options, stock appreciation rights (“SARs”), either alone or
in tandem with options, restricted stock, performance awards or any combination
of the foregoing may be made under the Plan.
 
2.
Definitions.

(a) “Board of Directors” and “Board” mean the board of directors of the Company.
(b) “Cause” shall, with respect to any participant, have the equivalent meaning
as the term “cause” or “for cause” in any employment, consulting, or independent
contractor’s agreement between the participant and the Company or any
Subsidiary, or in the absence of such an agreement that contains such a defined
term, shall mean the occurrence of one or more of the following events:
(i) Conviction of any felony or any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or
(ii) Deliberate or reckless conduct that has caused demonstrable and serious
injury to the Company or a Subsidiary, monetary or otherwise, or any other
serious misconduct of such a nature that the participant’s continued
relationship with the Company or a Subsidiary may reasonably be expected to
adversely affect the business or properties of the Company or any Subsidiary; or
(iii) Willful refusal to perform or reckless disregard of duties properly
assigned, as determined by the Company; or
(iv) Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.
For purposes of this Section 2(b), any good faith determination of “Cause” made
by the Committee shall be binding and conclusive on all interested parties.
(c) “Change in Control” means the occurrence of one of the following events:
(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing more than 50% of either the then outstanding shares or
the combined voting power of the then outstanding securities of the Company; or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or
 
A-1






















--------------------------------------------------------------------------------

Exhibit 10.29


(iii) the consummation of a merger or consolidation of the Company with any
other corporation or other entity, other than a merger or consolidation which
would result in all or a portion of the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or
(iv) the consummation of a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets, other than a sale to an Exempt Person.
(d) “Code” means the Internal Revenue Code of 1986, as amended.
(e) “Committee” means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board.
(f) “Common Stock” means the Common Stock, par value $.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.
(g) “Competition” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
2% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years with
the Company or any Subsidiaries.
(h) “Disability” means a disability that would entitle an eligible participant
to payment of monthly disability payments under any Company disability plan or
any agreement between the eligible participant and the Company as otherwise
determined by the Committee.
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(j) “Exempt Person” means (i) MDCP IV Global Investments LP and its affiliates,
(ii) any person, entity or group controlled by or under common control with any
party included in clause (i), or (iii) any employee benefit plan of the Company
or any Subsidiary, or a trustee or other administrator or fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary.
(k) “Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.
(l) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the The Nasdaq Stock Market) (the “Market”) for the applicable
trading day or, if the Common Stock is not then listed or quoted in the Market,
the Fair Market Value shall be the fair value of the Common Stock determined in
good faith by the Board; provided, however, that when shares received upon
exercise of an option are immediately sold in the open market, the net sale
price received may be used to determine the Fair Market Value of any shares used
to pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.
(m) “Good Reason” shall, with respect to any participant, have the equivalent
meaning as the term “good reason” or “for good reason” in any employment,
consulting, or independent contractor’s agreement between the
 
A-2


























--------------------------------------------------------------------------------

Exhibit 10.29


participant and the Company or any Subsidiary, or in the absence of such an
agreement that contains such a defined term, shall mean (i) the assignment to
the participant of any duties materially inconsistent with the participant’s
duties or responsibilities as assigned by the Company (or a Subsidiary), or any
other action by the Company (or a Subsidiary) which results in a material
diminution in such duties or responsibilities, excluding for this purpose any
isolated, insubstantial and inadvertent actions not taken in bad faith and which
are remedied by the Company (or a Subsidiary) promptly after receipt of notice
thereof given by the participant; (ii) any material failure by the Company (or a
Subsidiary) to make any payment of compensation or pay any benefits to the
participant that have been agreed upon between the Company (or a Subsidiary) and
the participant in writing, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company (or a Subsidiary) promptly after receipt of notice thereof given by the
participant; or (iii) the Company’s (or Subsidiary’s) requiring the participant
to be based at any office or location outside of fifty miles from the location
of employment or service as of the date of award, except for travel reasonably
required in the performance of the participant’s responsibilities.
(n) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.
(o) “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.
(p) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.
(q) “Other Company Securities” mean securities of the Company other than Common
Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.
(r) “Performance Award” means a right, granted to a participant under Section 12
hereof, to receive awards based upon performance criteria specified by the
Committee.
(s) “Performance Goals” means goals established by the Committee as
contingencies for Performance Awards to vest and/or become exercisable or
distributable.
(t) “Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee.
(u) “Share” means a share of Common Stock that may be issued pursuant to the
Plan.
(v) “Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.
 
3.
Administration.

The Plan shall be administered by the Committee; provided that the Board may, in
its discretion, at any time and from time to time, resolve to administer the
Plan, in which case the term “Committee” shall be deemed to mean the Board for
all purposes herein. Subject to the provisions of the Plan, the Committee shall
be authorized to (i) select persons to participate in the Plan, (ii) determine
the form and substance of grants made under the Plan to each participant, and
the conditions and restrictions, if any, subject to which such grants will be
made, (iii) certify that the conditions and restrictions applicable to any grant
have been met, (iv) modify the terms of grants made under the Plan, (v)
interpret the Plan and grants made thereunder, (vi) make any adjustments
 
A-3
























--------------------------------------------------------------------------------

Exhibit 10.29


necessary or desirable in connection with grants made under the Plan to eligible
participants located outside the United States and (vii) adopt, amend, or
rescind such rules and regulations, and make such other determinations, for
carrying out the Plan as it may deem appropriate. Decisions of the Committee on
all matters relating to the Plan shall be in the Committee’s sole discretion and
shall be conclusive and binding on all parties. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with applicable federal and state laws and rules and
regulations promulgated pursuant thereto. No member of the Committee and no
officer of the Company shall be liable for any action taken or omitted to be
taken by such member, by any other member of the Committee or by any officer of
the Company in connection with the performance of duties under the Plan, except
for such person’s own willful misconduct or as expressly provided by statute.
The expenses of the Plan shall be borne by the Company. The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any award under the Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.
 
4.
Shares Available for the Plan; Limit on Awards.

Subject to adjustments as provided in Section 19, the number of Shares that may
be issued pursuant to the Plan as awards shall not exceed in the aggregate
4,550,000. Such Shares may be in whole or in part authorized and unissued or
held by the Company as treasury shares. If any grant under the Plan expires or
terminates unexercised, becomes unexercisable or is forfeited as to any Shares,
or is tendered or withheld as to any Shares in payment of the exercise price of
the grant or the taxes payable with respect to the exercise, then such
unpurchased, forfeited, tendered or withheld Shares shall thereafter be
available for further grants under the Plan unless, in the case of options
granted under the Plan, related SARs are exercised.
Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 21 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options.
Subject to adjustment as provided in Section 19, the maximum number of Shares
with respect to which (i) Incentive Stock Options, Non-Qualified Stock Options
and SARs, (ii) Performance Awards that vest only if the Participant achieves
Performance Goals established by the Committee in accordance with Section 162(m)
of the Code or (iii) any combination of (i) and (ii), may be granted during any
calendar year to any participant shall be 750,000 Shares.
 
5.
Participation.

Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, or to whom an offer
of employment has been extended by, the Company and its Subsidiaries selected by
the Committee (including participants located outside the United States).
Nothing in the Plan or in any grant thereunder shall confer any right on a
participant to continue in the employ as a director or officer of or in the
performance of services for the Company or shall interfere in any way with the
right of the Company to terminate the employment or performance of services or
to reduce the compensation or responsibilities of a participant at any time. By
accepting any award under the Plan, each participant and each person claiming
under or through him or her shall be conclusively deemed to have indicated his
or her acceptance and ratification of, and consent to, any action taken under
the Plan by the Company, the Board or the Committee.
 
A-4
























--------------------------------------------------------------------------------

Exhibit 10.29


Incentive Stock Options or Non-qualified Stock Options, SARs alone or in tandem
with options, restricted stock awards, performance awards, or any combination
thereof, may be granted to such persons and for such number of Shares as the
Committee shall determine (such individuals to whom grants are made being
sometimes herein called “optionees” or “grantees,” as the case may be).
Determinations made by the Committee under the Plan need not be uniform and may
be made selectively among eligible individuals under the Plan, whether or not
such individuals are similarly situated. A grant of any type made hereunder in
any one year to an eligible participant shall neither guarantee nor preclude a
further grant of that or any other type to such participant in that year or
subsequent years.
 
6.
Incentive and Non-qualified Options and SARs. 

The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its subsidiaries (as defined for this purpose in Section
424(f) of the Code or any successor thereto). The options granted shall take
such form as the Committee shall determine, subject to the following terms and
conditions.
It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.
(a) Price. The price per Share deliverable upon the exercise of each option
(“exercise price”) shall be established by the Committee, except that in the
case of the grant of any Option, the exercise price may not be less than 100% of
the Fair Market Value of a share of Common Stock as of the date of grant of the
option, and in the case of the grant of any Incentive Stock Option to an
employee who, at the time of the grant, owns more than 10% of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries,
the exercise price may not be less than 110% of the Fair Market Value of a share
of Common Stock as of the date of grant of the option, in each case unless
otherwise permitted by Section 422 of the Code or any successor thereto.
(b) Payment. Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (iv) by authorizing the Company to
withhold from issuance a number of Shares issuable upon exercise of the options
which, when multiplied by the Fair Market Value of a share of Common Stock on
the date of exercise, is equal to the aggregate exercise price payable with
respect to the options so exercised or (v) by any combination of the foregoing.
In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company.
Delivery for this purpose may, at the election of the grantee, be made either by
(A) physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the price, accompanied by duly executed instruments of
transfer in a
 
A-5


























--------------------------------------------------------------------------------

Exhibit 10.29


form acceptable to the Company, or (B) direction to the grantee’s broker to
transfer, by book entry, such shares of Common Stock from a brokerage account of
the grantee to a brokerage account specified by the Company. When payment of the
exercise price is made by delivery of Common Stock, the difference, if any,
between the aggregate exercise price payable with respect to the option being
exercised and the Fair Market Value of the shares of Common Stock tendered in
payment (plus any applicable taxes) shall be paid in cash. No grantee may tender
shares of Common Stock having a Fair Market Value exceeding the aggregate
exercise price payable with respect to the option being exercised (plus any
applicable taxes).
In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (iv) above, (A) only a whole number of Share(s)
(and not fractional Shares) may be withheld in payment and (B) such grantee must
present evidence acceptable to the Company that he or she has owned a number of
shares of Common Stock at least equal to the number of Shares to be withheld in
payment of the exercise price (and that such owned shares of Common Stock have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise. When payment of the exercise price is made by
withholding of Shares, the difference, if any, between the aggregate exercise
price payable with respect to the option being exercised and the Fair Market
Value of the Shares withheld in payment (plus any applicable taxes) shall be
paid in cash. No grantee may authorize the withholding of Shares having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes). Any withheld Shares shall no
longer be issuable under such option (except pursuant to any Reload Option (as
defined below) with respect to any such withheld Shares).
(c) Terms of Options. The term during which each option may be exercised shall
be determined by the Committee, but if required by the Code and except as
otherwise provided herein, no option shall be exercisable in whole or in part
more than ten years from the date it is granted, and no Incentive Stock Option
granted to an employee who at the time of the grant owns more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries shall be exercisable more than five years from the date it is
granted. All rights to purchase Shares pursuant to an option shall, unless
sooner terminated, expire at the date designated by the Committee. The Committee
shall determine the date on which each option shall become exercisable and may
provide that an option shall become exercisable in installments. The Shares
constituting each installment may be purchased in whole or in part at any time
after such installment becomes exercisable, subject to such minimum exercise
requirements as may be designated by the Committee. Prior to the exercise of an
option and delivery of the Shares represented thereby, the optionee shall have
no rights as a stockholder with respect to any Shares covered by such
outstanding option (including any dividend or voting rights).
(d) Limitations on Grants. If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time during any calendar year under all
equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.
(e) Termination.
(i) Death or Disability. Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company and any Subsidiary due to death or Disability, all of
the participant’s options and SARs that were exercisable on the date of such
cessation shall remain so for a period of 180 days from the date of such death
or Disability, but in no event after the expiration date of the options or SARs;
provided that the participant does not engage in Competition during such 180-day
period unless he or she received written consent to do so from the Board or the
Committee. Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 90 days after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.
 
A-6
































--------------------------------------------------------------------------------

Exhibit 10.29


(ii) Retirement. Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company and any Subsidiary upon the occurrence of his or her
Retirement, (A) all of the participant’s options and SARs that were exercisable
on the date of Retirement shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 90 days after the date of Retirement, but
in no event after the expiration date of the options or SARs; provided that the
participant does not engage in Competition during such 90-day period unless he
or she receives written consent to do so from the Board or the Committee, and
(B) all of the participant’s options and SARs that were not exercisable on the
date of Retirement shall be forfeited immediately upon such Retirement;
provided, however, that such options and SARs may become fully vested and
exercisable in the discretion of the Committee. Notwithstanding the foregoing,
Incentive Stock Options not exercised by such participant within 90 days after
Retirement will cease to qualify as Incentive Stock Options and will be treated
as Non-qualified Stock Options under the Plan if required to be so treated under
the Code.
(iii) Discharge for Cause. Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or a Subsidiary due to Cause, or if a participant does
not become a director, officer or employee of, or does not begin performing
other services for, the Company or a Subsidiary for any reason, all of the
participant’s options and SARs shall expire and be forfeited immediately upon
such cessation or non-commencement, whether or not then exercisable.
(iv) Other Termination. Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or Cause, (A) all of the participant’s options and
SARs that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of 90
days after the date of such cessation, but in no event after the expiration date
of the options or SARs; provided that the participant does not engage in
Competition during such 90-day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the participant’s
options and SARs that were not exercisable on the date of such cessation shall
be forfeited immediately upon such cessation.
(f) Grant of Reload Options. The Committee may provide (either at the time of
grant or exercise of an option), in its discretion, for the grant to a grantee
who exercises all or any portion of an option (“Exercised Options”) and who pays
all or part of such exercise price with shares of Common Stock, of an additional
option (a “Reload Option”) for a number of shares of Common Stock equal to the
sum (the “Reload Number”) of the number of shares of Common Stock tendered or
withheld in payment of such exercise price for the Exercised Options plus, if so
provided by the Committee, the number of shares of Common Stock, if any,
tendered or withheld by the grantee or withheld by the Company in connection
with the exercise of the Exercised Options to satisfy any federal, state or
local tax withholding requirements, provided, however, that the Committee may
not provide for the grant of any Reload Option that would be treated as
providing for a deferral of compensation pursuant to Code § 409A. Except to the
extent required for a Reload Option to be treated as not providing for a
deferral of compensation pursuant to Code § 409A, the terms of each Reload
Option, including the date of its expiration and the terms and conditions of its
exercisability and transferability, shall be the same as the terms of the
Exercised Option to which it relates, except that (i) the grant date for each
Reload Option shall be the date of exercise of the Exercised Option to which it
relates and (ii) the exercise price for each Reload Option shall be the Fair
Market Value of the Common Stock on the grant date of the Reload Option.
(g) Options Exercisable for Restricted Stock. The Committee shall have the
discretion to grant options which are exercisable for Shares of restricted
stock. Should the participant cease to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary while holding such
Shares of restricted stock, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those Shares of restricted
stock. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Committee and set
forth in the document evidencing such repurchase right.
 
A-7






















--------------------------------------------------------------------------------

Exhibit 10.29


7.
Stock Appreciation Rights.

The Committee shall have the authority to grant SARs under this Plan, either
alone or to any optionee in tandem with options (either at the time of grant of
the related option or thereafter by amendment to an outstanding option). SARs
shall be subject to such terms and conditions as the Committee may specify, but
no SAR shall be exercisable in whole or in part more than ten years from the
date it is granted. The exercise price of each SAR shall be established by the
Committee and shall not be less than 100% of the Fair Market Value of a share of
Common Stock as of the date of grant of the SAR.
No SAR may be exercised unless the Fair Market Value of a share of Common Stock
of the Company on the date of exercise exceeds the exercise price of the SAR or,
in the case of SARs granted in tandem with options, any options to which the
SARs correspond. Prior to the exercise of the SAR and delivery of the cash
and/or Shares represented thereby, the participant shall have no rights as a
stockholder with respect to Shares covered by such outstanding SAR (including
any dividend or voting rights).
SARs granted in tandem with options shall be exercisable only when, to the
extent and on the conditions that any related option is exercisable. The
exercise of an option shall result in an immediate forfeiture of any related SAR
to the extent the option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related option to the extent the SAR is exercised.
Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to the difference between the Fair Market Value of a share of
Common Stock on the date of exercise and the exercise price of the SAR or, in
the case of SARs granted in tandem with options, any option to which the SAR is
related, multiplied by the number of Shares as to which the SAR is exercised.
The Committee shall decide whether such distribution shall be in cash, in Shares
having a Fair Market Value equal to such amount, in Other Company Securities
having a Fair Market Value equal to such amount or in a combination thereof.
All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR or, in the case of SARs granted in tandem with options, any
related option, so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR or any related option, as
applicable. An SAR granted in tandem with options shall expire at the same time
as any related option expires and shall be transferable only when, and under the
same conditions as, any related option is transferable.
 
8.
Restricted Stock.

The Committee may at any time and from time to time grant Shares of restricted
stock under the Plan to such participants and in such amounts as it determines.
Each grant of restricted stock shall specify the applicable restrictions on such
Shares, the duration of such restrictions (which shall be at least six months
except as otherwise determined by the Committee or provided in the third
paragraph of this Section 8), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of Shares that are part of
the grant.
The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the date of grant,
unless such Shares of restricted stock are treasury shares. Unless otherwise
determined by the Committee, certificates representing Shares of restricted
stock granted under the Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor. Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities received as a distribution with respect to such participant’s
restricted stock shall be subject to the same restrictions as then in effect for
the restricted stock.
 
A-8






















--------------------------------------------------------------------------------

Exhibit 10.29


At such time as a participant ceases to be a director, officer, or employee of,
or to otherwise perform services for, the Company and its Subsidiaries due to
death, Disability or Retirement during any period of restriction, all
restrictions on Shares granted to such participant shall lapse. At such time as
a participant ceases to be, or in the event a participant does not become, a
director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, all Shares of restricted stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.
 
9.
Deferred Shares.

The Committee is authorized to grant deferred Shares to participants, which are
rights to receive Shares, cash, or a combination thereof at the end of a
specified deferral period, subject to terms and conditions as the Committee may
specify, but only to the extent that such grant of deferred Shares are treated
as not providing for a deferral of compensation pursuant to Code § 409A.
Except as would cause a grant of deferred Shares to be treated as providing for
a deferral of compensation pursuant to Code § 409A, satisfaction of an award of
deferred Shares shall occur upon expiration of the deferral period specified for
such deferred Shares by the Committee (or, if permitted by the Committee, as
elected by the participant), and deferred Shares shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
Performance Goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.
Deferred Share awards may be satisfied by delivery of Stock, cash equal to the
Fair Market Value of the specified number of Shares covered by the deferred
Share award, or a combination thereof, as determined by the Committee at the
date of grant or thereafter. Prior to satisfaction of an award of deferred
Shares, an award of deferred shares carries no voting or dividend or other
rights associated with share ownership.
Except as otherwise determined by the Committee, if a participant ceases to be a
director, officer or employee of, or to perform other services for, the Company
or any Subsidiary during the applicable deferral period thereof to which
forfeiture conditions apply (as provided in the award agreement evidencing the
deferred Shares), the participant’s deferred Shares that are at that time
subject to deferral (other than a deferral at the election of the participant)
shall be forfeited; provided that the Committee may provide, by rule or
regulation or in any award agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to deferred Shares shall be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of deferred Shares.
 
10.
Dividend Equivalents.

The Committee is authorized to grant dividend equivalents to a participant
entitling the participant to receive cash, Shares, other awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock of the Company, or other periodic payments, but only to
the extent that such grant of dividend equivalents are treated as not providing
for a deferral of compensation pursuant to Code § 409A. Dividend equivalents may
be awarded on a free-standing basis or in connection with another award. The
Committee may provide that dividend equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional shares of
Common Stock of the Company, awards, or other investment vehicles, and subject
to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.
 
11.
Other Stock-Based Awards.

The Committee is authorized, subject to limitations under applicable law and the
requirements of Code § 409A, to grant to participants such other awards that may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, shares of Common Stock of the Company, as
deemed
 
A-9


















--------------------------------------------------------------------------------

Exhibit 10.29


by the Committee to be consistent with the purposes of the Plan, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, purchase rights for Shares, awards with
value and payment contingent upon performance of the Company or any other
factors designated by the Committee, and awards valued by reference to the book
value of Shares or the value of securities of or the performance of specified
Subsidiaries. The Committee shall determine the terms and conditions of such
awards. Shares delivered pursuant to an award in the nature of a purchase right
granted under this Section 11 shall be purchased for such consideration
(including without limitation loans from the Company or a Subsidiary to the
extent permissible under the Sarbanes Oxley Act of 2002 and other applicable
law), paid for at such times, by such methods, and in such forms, including,
without limitation, cash, Shares, other awards or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other award under the Plan, may also be granted pursuant to this Section 11.
 
12.
Performance Awards.

The Committee is authorized to make Performance Awards payable in cash, Shares,
or other awards, on terms and conditions established by the Committee, subject
to the provisions of this Section 12, but only to the extent that such grant of
Performance Awards are treated as not providing for a deferral of compensation
pursuant to Code § 409A.
The Performance Goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, or such other personal or business goals and objectives,
as the Committee shall determine. Such Performance Goals are to be specified in
the relevant award agreement and may be based on such factors including, but not
limited to: (a) revenue, (b) earnings per Share, (c) net income per Share, (d)
Share price, (e) pre-tax profits, (f) net earnings, (g) net income, (h)
operating income, (i) cash flow, (j) earnings before interest, taxes,
depreciation and amortization, (k) sales, (l) total stockholder return relative
to assets, (m) total stockholder return relative to peers, (n) financial returns
(including, without limitation, return on assets, return on equity and return on
investment), (o) cost reduction targets, (p) customer satisfaction, (q) customer
growth, (r) employee satisfaction, (s) gross margin, (t) revenue growth, or (u)
any combination of the foregoing, or such other criteria as the Committee may
determine. Performance Goals may be in respect of the performance of the
Company, any of its Subsidiaries or affiliates or any combination thereof on
either a consolidated, business unit or divisional level. Performance Goals may
be absolute or relative (to prior performance of the Company or to the
performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range. Performance Goals
may differ for Performance Awards granted to any one participant or to different
participants.
Achievement of Performance Goals in respect of such Performance Awards shall be
measured over any performance period determined by the Committee. During the
performance period, the Committee shall have the authority to adjust the
Performance Goals and objectives for such performance period for such reasons as
it deems equitable.
The Committee may establish a Performance Award pool, which shall be an unfunded
pool, for purposes of measuring Company performance in connection with
Performance Awards. The amount of such Performance Award pool shall be based
upon the achievement of a Performance Goal or goals during the given performance
period, as specified by the Committee. The Committee may specify the amount of
the Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.
Settlement of Performance Awards shall be in cash, Shares, other awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards. The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of the participant’s employment or service prior to the end of a
performance period or settlement of Performance Awards.
 
A-10






















--------------------------------------------------------------------------------

Exhibit 10.29


13.
Change in Control.

Unless otherwise determined by the Committee or as would cause any grant or
award to be treated as a deferral of compensation pursuant to Code § 409A, if
there is a Change in Control of the Company and a participant’s employment or
service as a director, officer, or employee of the Company or a Subsidiary, is
terminated (1) by the Company without Cause, (2) by reason of the participant’s
death, Disability, or Retirement, or (3) by the participant for Good Reason,
within twelve months after such Change in Control:
(i) any award carrying a right to exercise that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, and shall remain so for up to 180 days after the date of
termination (but in no event after the expiration date of the award), subject to
applicable restrictions;
(ii) any restrictions, deferral of settlement, and forfeiture conditions
applicable to any other award granted under the Plan shall lapse and such awards
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the participant, and subject to applicable
restrictions; and
(iii) with respect to any outstanding Performance Award, the Committee may,
within its discretion, deem the Performance Goals and other conditions relating
to the Performance Award as having been met as of the date of the Change in
Control.
Notwithstanding the foregoing, or any other provision of this Plan to the
contrary, in connection with any transaction of the type specified by clause
(iii) of the definition of a Change in Control in Section 2(c), the Committee
may, in its discretion, (i) cancel any or all outstanding options under the Plan
in consideration for payment to the holders thereof of an amount equal to the
portion of the consideration that would have been payable to such holders
pursuant to such transaction if their options had been fully exercised
immediately prior to such transaction, less the aggregate exercise price that
would have been payable therefor, or (ii) if the amount that would have been
payable to the option holders pursuant to such transaction if their options had
been fully exercised immediately prior thereto would be equal to or less than
the aggregate exercise price that would have been payable therefor, cancel any
or all such options for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash or, in the
event that the consideration to be received in such transaction includes
securities or other property, in cash and/or securities or other property in the
Committee’s discretion.
 
14.
Withholding Taxes.

(a) Participant Election. Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting, as the case may be. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a participant elects to deliver
or have the Company withhold shares of Common Stock pursuant to this Section
14(a), such delivery or withholding must be made subject to the conditions and
pursuant to the procedures set forth in Section 6(b) with respect to the
delivery or withholding of Common Stock in payment of the exercise price of
options.
(b) Company Requirement. The Company may require, as a condition to any grant or
exercise under the Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 14(a) or this Section 14(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares. The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under the Plan.
 
A-11




















--------------------------------------------------------------------------------

Exhibit 10.29


15.
Written Agreement; Vesting.

Each employee to whom a grant is made under the Plan shall enter into a written
agreement with the Company that shall contain such provisions, including without
limitation vesting requirements, consistent with the provisions of the Plan, as
may be approved by the Committee. Unless the Committee determines otherwise and
except as otherwise provided in Sections 6, 7, and 8 in connection with a Change
in Control or certain occurrences of termination, no grant under this Plan may
be exercised, and no restrictions relating thereto may lapse, within six months
of the date such grant is made.
 
16.
Transferability.

Unless the Committee determines otherwise, no option, SAR, performance award or
restricted stock granted under the Plan shall be transferable by a participant
other than by will or the laws of descent and distribution or to a participant’s
Family Member by gift or a qualified domestic relations order as defined by the
Code. Unless the Committee determines otherwise, an option, SAR or performance
award may be exercised only by the optionee or grantee thereof; by his or her
Family Member if such person has acquired the option, SAR or performance award
by gift or qualified domestic relations order; by the executor or administrator
of the estate of any of the foregoing or any person to whom the Option is
transferred by will or the laws of descent and distribution; or by the guardian
or legal representative of any of the foregoing; provided that Incentive Stock
Options may be exercised by any Family Member, guardian or legal representative
only if permitted by the Code and any regulations thereunder. All provisions of
this Plan shall in any event continue to apply to any option, SAR, performance
award or restricted stock granted under the Plan and transferred as permitted by
this Section 16, and any transferee of any such option, SAR, performance award
or restricted stock shall be bound by all provisions of this Plan as and to the
same extent as the applicable original grantee.
 
17.
Listing, Registration and Qualification. 

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR,
performance award or restricted stock grant is necessary or desirable as a
condition of, or in connection with, the granting of same or the issue or
purchase of Shares thereunder, no such option or SAR may be exercised in whole
or in part, no such performance award may be paid out, and no Shares may be
issued, unless such listing, registration or qualification is effected free of
any conditions not acceptable to the Committee.
 
18.
Transfers Between Company and Subsidiaries. 

The transfer of an employee, consultant or independent contractor from the
Company to a Subsidiary, from a Subsidiary to the Company, or from one
Subsidiary to another shall not be considered a termination of employment or
services; nor shall it be considered a termination of employment if an employee
is placed on military or sick leave or such other leave of absence which is
considered by the Committee as continuing intact the employment relationship.
 
19.
Adjustments. 

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustment as it deems appropriate in the number and kind of
Shares or other property available for issuance under the Plan (including,
without limitation, the total number of Shares available for issuance under the
Plan pursuant to Section 4), in the number and kind of options, SARs, Shares or
other property covered by grants previously made under the Plan, and in the
exercise price of outstanding options and SARs. Any such adjustment shall be
final, conclusive and binding for all purposes of the Plan. In the event of any
merger, consolidation or other reorganization in which the Company is not the
surviving or continuing corporation or in
 
A-12












--------------------------------------------------------------------------------

Exhibit 10.29


which a Change in Control is to occur, all of the Company’s obligations
regarding options, SARs, performance awards, and restricted stock that were
granted hereunder and that are outstanding on the date of such event shall, on
such terms as may be approved by the Committee prior to such event, be assumed
by the surviving or continuing corporation or canceled in exchange for property
(including cash), but only to the extent that such assumption or cancellation is
not treated as providing for a deferral of compensation pursuant to Code § 409A.
 
20.
Amendment and Termination of the Plan. 

The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate the Plan, except that no amendment shall become effective
without prior approval of the stockholders of the Company if stockholder
approval would be required by applicable law or regulations, including if
required for continued compliance with the performance-based compensation
exception of Section 162(m) of the Code or any successor thereto, under the
provisions of Section 422 of the Code or any successor thereto, or by any
listing requirement of the principal stock exchange on which the Common Stock is
then listed.
 
21.
Amendment or Substitution of Awards under the Plan. 

The terms of any outstanding award under the Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, any reduction in the exercise price of any
options or SARs awarded under the Plan or any acceleration of the date of
exercise of any award and/or payments thereunder or of the date of lapse of
restrictions on Shares); provided that, except as otherwise provided in Section
16, no such amendment shall adversely affect in a material manner any right of a
participant under the award without his or her written consent. The Committee
may, in its discretion, permit holders of awards under the Plan to surrender
outstanding awards in order to exercise or realize rights under other awards, or
in exchange for the grant of new awards, or require holders of awards to
surrender outstanding awards as a condition precedent to the grant of new awards
under the Plan. Further, (i) in the case of any option, SAR or other grant that
immediately prior to the proposed amendment or substitution was not treated as
providing for a deferral of compensation pursuant to Code § 409A, no amendment
or substitution shall cause such option, SAR or other grant to be treated as
providing for such a deferral of compensation and (ii) in the case of any grant
that immediately prior to the proposed amendment or substitution prompting the
adjustment was treated as providing for a deferral of compensation that complies
with the requirements of Code § 409A, no amendment or substitution shall cause
the deferral of compensation pursuant to such grant to fail to comply with the
requirements of Code § 409A.
 
22.
Other Tax Matters. 

If payment or provision of any amount or benefit hereunder at the time specified
in this Plan would subject such amount or benefit to any additional tax under
Section 409A of the Code, the payment or provision of such amount or benefit
shall be postponed to the earliest commencement date on which the payment or the
provision of such amount or benefit could be made without incurring such
additional tax. Without limiting the generality of the immediately preceding
sentence, if payment or provision of any amount or benefit hereunder at the time
specified in this Plan would fail to comply with the provisions of Section 409A
of the Code because a Participant are treated as a “specified” employee (within
the meaning of Section 409A(a)(2)(B)(i) of the Code), then such amount or
benefit shall not be paid or provided at the time otherwise specified in this
Agreement, but instead shall be paid or provided on the date that is six months
after the date of separation from service (or, if earlier, the date of
Participant’s death).
Notwithstanding anything in Sections 19, 20 and 21 to the contrary, (i) in the
case of any option, SAR or other grant that immediately prior to the event
prompting the adjustment was not treated as providing for a deferral of
compensation pursuant to Code § 409A, no adjustment, amendment or termination
shall cause such option, SAR or other grant to be treated as providing for such
a deferral of compensation and (ii) in the case of
 
A-13


















--------------------------------------------------------------------------------

Exhibit 10.29


any grant that immediately prior to the event prompting the adjustment was
treated as providing for a deferral of compensation that complies with the
requirements of Code § 409A, no adjustment, amendment or termination shall cause
the deferral of compensation pursuant to such grant to fail to comply with the
requirements of Code § 409A.
All grants made under this Plan are intended to avoid the inclusion of amounts
with respect to any grants as deferred compensation of any Participant under
Code § 409A. However, neither the Company nor any of its Affiliates makes or
shall make any representations or warranties with respect to the application of
Code § 409A to the grants, and by the acceptance of any grant, each Participant
agrees to accept the potential application of Code § 409A to the grant and any
other tax consequences of the issuance, vesting, ownership, exercise,
modification, adjustment and disposition of the grant and agrees that the
Company and its Affiliates will have no liability to the Participant with
respect thereto.
 
23.
Commencement Date; Termination Date. 

The date of commencement of the Plan shall be December 6, 2006, subject to
approval by the stockholders of the Company. If required by the Code, the Plan
will also be subject to reapproval by the stockholders of the Company prior to
the fifth anniversary of such commencement date.
Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business on the
tenth anniversary of the date of commencement. No termination of the Plan shall
materially and adversely affect any of the rights or obligations of any person,
without his or her written consent, under any grant of options or other
incentives theretofore granted under the Plan.
 
24.
Severability. 

Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.
 
25.
Governing Law. 

The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.
 
A-14






